Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 6/22/2022 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
2.	The Applicant’s amendments and remarks filed on 6/22/2022 have been fully considered. Claims 1-8, 10, 12-17, and 19-21, and 24-28 are pending and examined below. Claims 9, 11, 18, 22, and 23 are Cancelled.  Claims 1-4, 6, 8, 10, 12, 14-17, 19-21, 24, and 25 are Currently Amended. Claims 26-28 are New.

Response to Arguments
	Note: Paragraph numbers from the Specification recited by the Examiner in this entire Office Action refer to those in the PG Publication Specification (PG Pub 2021/0390618), not the paragraph numbers in the originally filed Specification.

3.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are maintained and withdrawn as follows:

a)	The rejection of Claims 1, 12, 14, 22, 23, and 24 (and their dependent claims) regarding reciting "determining a computer-generated executing time" and Claim 25 reciting, "determining an initial executing time" are withdrawn. The Applicant has amended the claims to recite a "computer-generated starting time" in Claims 1, 12, 14, 22, 23, and 24. However, for Claim 25, the Examiner maintains a rejection under 35 USC 112(b) (not 35 USC 1112(a)) in the Office Action below.

b)	The rejection of Claim 24 regarding, "dynamically predicting a size of output data for a given data structure of the output of each stage of the multi-stage financial risk estimate process for a given portion, based on machine learning from monitoring previous relationships between input and output observations; and determining the computer-generated executing time and the confidence indication based on the predicted size of the output data" is maintained.  The Applicant's amendments do not overcome the rejection as discussed in the Office Action below. 


4.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are maintained and withdrawn as follows:

a)	The rejection of Claims 1, 22, and 23 (and their dependent claims) regarding, "generating a confidence indication indicating a confidence of the aggregated computed financial risk to estimate the financial risk of the portfolio; responsive to the confidence indication, outputting the confidence of the aggregated computed financial risk and an estimate for the financial risk for the portfolio before completing the multi-stage financial risk estimate process for the third portion" is maintained.  The Applicant's amendments remain indefinite as discussed in the Office Action below.

b)	The rejection of Claims 1, 14, 22, 23, 24 and 25 (and their dependent claims) regarding an "executing time" are withdrawn except for Claim 25. The Applicant has amended the claim 1, 14, 22, 23, 24 to recite a "computer-generated starting time" However, Claim 25 still recites an "initial executing time" which is indefinite as discussed in the Office Action below. 

c)	The rejection of Claim 14 regarding, "receiving, via the graphical user interface, a user indication to stop execution of computer instructions of the multi-stage financial risk estimate process …; receiving, via the graphical user interface, an update to the perturbed risk factors or asset data selection; and restarting the multi-stage financial risk estimate processes based on the update wherein the restarting the multi-stage financial risk estimate process comprises determining, subsequent to the computer-generated executing time, executing times for executing the first stage and the second stage of the multi-stage financial risk estimate process for asset data of the second portion" is withdrawn.  The Applicant's arguments are persuasive.

5.	The Claim Rejections under 35 U.S.C. 101 regarding abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts: "The Office appears to overlook aspects of Applicant's claim 1 due to allegations regarding support, claim 1 specifically reciting "computer-generated" timing further distinguishing from manual or mental activity. The Office seems to agree that "computer-generated" timing would be different then mental process and seems to discuss merely executing time (and not computer generated executing time) due to concerns regarding support".

	The Examiner replies:  For Claim 1, the computer-generated starting times do not preclude the overlapping time periods from being started at exactly the same time or started based on some arbitrary time differential (e.g., starting each stage 5 seconds apart). As such, the starting times amount to nothing more than a Mental Process. However, see the Examiner's comments regarding Claim 25 in the Office Action below.

b)	The Applicant asserts: "Additionally, Applicant notes that the Office's remarks regarding Applicant's argument that claim 1 is directed to improvement of computer functioning (e.g., how computer processing is done (e.g., through proportioning) and the timing of the computer processing (e.g., in overlapping time period) is premised on "calculations performed manually". See, e.g., Final Office Action, p. 4. Applicant's claim 1 did not and does not recite "calculations". However, Applicant has explained in interviews and responses that claim 1 is not directed to manual (or mental) operations. To further emphasize that point, Applicant has amended the claims to focus on embodiments related to "controlling modeling computing operations". See, e.g., ,Par [0024], [0036], [0043], [0056], [0064]-[0065], [0081], Fig. 5 (536), Fig. 6A. Modeling computing operations are a computing technique necessarily performed on a computer. Applicant addresses issues with the timing of starting computer instructions for inputs to improve visibility and processing. For instance, the 10-hour processing by complex modeling operations can be reduced to five minutes to provide an estimate of the financial risk and provide an indication of the confidence for a user to evaluate the estimate. See Specification, Par [0043]".

	The Examiner replies: Modelling operations are not necessarily performed on a computer, but the Examiner concedes massive data "modelling computing operations" require a computer. However, the computer itself is not improved in any way.  The Examiner additionally asserts, "the 10-hour processing by complex modeling operations can be reduced to five minutes to provide an estimate of the financial risk" is well-understood, routine, and conventional.  For example, in the prior Office Action the Examiner noted, "the ongoing tabulation of election results (i.e., different portions (counties/states) in overlapping time periods) with estimates of the confidence/likelihood of a candidate to win as more results are tabulated is similar to the claimed process in the independent claims". The Examiner will provide additional examples of parallel, segmented, and distributed data processing with intermediate results in the Office Action below.

	In addition, the Applicant's assertion that the claims do not recite "calculations" is technically true; however, the Examiner asserts "modelling computing operations" and the entirety of the disclosure is based on calculations. Otherwise, portfolio value ranges, confidence, etc. could not be computed.

c)	The Applicant asserts: "Applicant notes, the Office continues to err in oversimplifying Applicant's claims to merely "breaking down extensive calculations into smaller parts". The Office again cites to US Patent No. 8,126,747 by Vadiveloo. Applicant has already explained the differences between this reference and the claims which is not even acknowledged by the Office".

	The Examiner replies: The Examiner will provide other references in the Office Action below to support the Examiner's argument.

d)	The Applicant asserts: "The additional reference provided by the Office (US Patent Publication No. 2014/0372438 by Chandramouli) teaches away from even progressive analytics in complex situations such as join tree queries. See Chandramouli, Par [0025]. Applicant's claim is directed to a complex situation related to modeling computing operations".

	The Examiner replies: Chandramouli discloses in Par [0024], "In this context, 'progressive analytics' may refer to the generation of early results to analytical queries based on partial data, and the progressive refinement of these results as more data is received. For example, progressive analytics may allow users to obtain early results using substantially fewer resources, and potentially end (and possibly refine) computations early once acceptable accuracy or query incorrectness is observed".  Chandramouli Figure 6 shows early results on different portions of data. The Examiner asserts this does not teach away from the claimed invention.

e)	The Applicant asserts: "Applicant agrees with the Office that 'Aspects of machine adaption to unpredictable output and prediction is a computing problem and beyond mental process'. Applicant has amended the claim 24 to simplify the claim to these aspects. … Thus, Applicant submits that there is support for claim 24 and that the Office has otherwise indicated that it provides limitations that would be directed to patent eligible subject matter".

	The Examiner replies: The Examiner did not make these statements or indications.

f) 	The Applicant asserts: Regarding Claim 24, "Applicant had previously explained that new claim 24 was supported by paragraphs [0095]-[0097]. In paragraph [0067], Applicant's specification explained that 'Embodiments are not limited to the usual streaming paradigm in which the parts that are streamed are the smallest, indivisible parts of data. The invention allows for streaming blocks of data' "; AND, "For instance, in the embodiment described in paragraph [0095] the interface node 774 is provided a specification of inputs and outputs but is only given a size of the inputs. The interface node 774 must then monitor "indicators of completing the processing of asset data so that a last, odd sized chunk, can be processed (without waiting for a complete chunk)' ".

	The Examiner replies:  Pars [0095] to [0097] are related to streaming data. The Specification does not support dynamically predicting a size of output data. Par [0095] discloses, "The interface node 774 takes as input a node name, a specification of the inputs and outputs of the node, a specification of chunk sizes for the inputs, and the number of instances to run in parallel (thread count/ vertical scaling)". In addition, Par [0078] discloses, "In one or more embodiments, the queue's length is user configurable and determines a memory footprint and throughput of the process. For instance, after a computing system receives (e.g., via a graphical user interface 402) input from a user indicating a size of a queue for a given data structure of the output of a given stage of the multi-stage financial risk estimate process, the computing device allocates memory based on the size of the queue for the given data structure".  Data queues in the cited context are associated with inputs, not outputs. Accordingly, the Specification does not disclose, dynamically predicting a size of output data as claimed.

g)	The Applicant asserts: Regarding Claims 12-14, "Applicant explained in the last response that Applicant's claim 12-14 pertain to embodiments involving a structured, interactive graphical user interface (GUI) related to visibility. See, e.g., MPEP 2106.0S(a) (I1.)(viii.) (discussing Trading Techs. Int'!, Inc. v. COG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) an example "to show improvement in existing technology" in which "[a] specific, structured graphical user interface[[]] improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price"). Respectfully, the Office errs in failing to address Applicant's arguments regarding a novel GUI. The GUI recited in claims 12-14 recites specific structure. For instance, …". Then the Applicant recites various GUI features of Claims 12-14.

	The Examiner replies: The graphical user interface features claimed by the Applicant are generic, and broadly claim displaying calculated numbers (e.g., risk estimate and confidence), receiving data input from a user, interrupting the process by a user, and updating perturbed risk factor asset data and restarting the risk estimate process.  Unlike the Trading Technologies case, the disclosure and claims in the instant application do not embody the invention of hardware or software specifically designed to improve an interface to overcome a specific data comprehension problem by implementing a specifically structured GUI having a prescribed functionality.  In the instant application, the generic “graphical user interface” is merely used as part of a generic computing system to display and receive data in an unspecified format, and the structure of the display itself is not identified as an integral part of the inventive solution.   In Trading Technologies, the structure of the display itself IS the solution that facilitates a quicker response from a trader and solves the stated data perception problem that impedes traders.  In the instant application, the display merely shows the result of underlying evaluation using known technologies.  The instant application is more similar to the non-statutory Electric Power v Alstom case whereby the mere display of data in a non-specific format does not amount to significantly more.  In that precedential case, the court states, “Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. That is so even as to the claim requirement of ‘displaying concurrent visualization’, of two or more types of information, ’710 patent, col. 31, line 37, even if understood to require time-synchronized display: nothing in the patent contains any suggestion that the displays needed for that purpose are anything but readily available”; and “Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis”.

h)	The Applicant asserts: "1. The Office errs in ignoring limitations related to computer-generated timing in claims 1, 12 and 14. The Office appears again to have ignored aspects of Applicant's claims related to 'computer-generated' timing without responding as to whether those aspects are directed to patent eligible subject matter". Also see the additional commentary in the rejection under 35 U.S.C. 101 in the Office Action below.

	The Examiner replies:  See item 5a above regarding computer-generated starting times. Also see the additional commentary in the rejection under 35 U.S.C. 101 in the Office Action below.

i)	The Applicant asserts: 2. The Office errs in failing to support a rejection of claim 12 for additional reasons. Claim 12 relates to an interactive graphical user interface that allows a user to have input on selecting over 200 particular assets in the portfolio. Claim 12 recites inter alia receiving, via the graphical user interface, input from a user indicating one or more sources for receiving the asset data. … The Office in rejecting this claim cites to an irrelevant section of MPEP that relate to "selecting a particular data source". A data source is not the same as a large volume of data sources and also does not relate to aspects of Applicant's claim related to computer control and GUI that can handle those aspects".

	The Examiner replies:  The concept of computers handling large volumes of data is well-understood, routine, and conventional. In addition, selecting data for input into a calculation (e.g. via a graphical user interface) is merely Insignificant Extra-Solution Activity.  MPEP 2106.05(g) states Insignificant Extra-Solution Activity includes, "Selecting a particular data source or type of data to be manipulated".  Also see the additional commentary in the rejection under 35 U.S.C. 101 in the Office Action below.

j)	The Applicant asserts: "3. The Office errs in failing to support a rejection of claim 14 for additional reasons. Claim 14 depends from claim 12 and relates to interactive graphical user interfaces to interactively update the multiple perturbed risk factors or asset data selection in the middle of computer execution. For instance, claim 14 recites inter alia displaying, in the graphical user interface, a visibility indication of computation progress for respective computations on portions of the asset data for respective stages of the multi-stage financial risk estimate process. The controlling modeling computing operations comprises receiving, via the graphical user interface, a user indication to stop execution of computer instructions of the multi-stage financial risk estimate process after executing the first stage of the multi-stage financial risk estimate process for the third portion in an overlapping time period as executing the second stage of the multistage financial risk estimate process for the second portion. The controlling modeling computing operations comprises receiving, via the graphical user interface, an update to the perturbed risk factors or asset data selection. The controlling modeling computing operations comprises restarting the multi-stage financial risk estimate processes based on the update".	

	The Examiner replies: The Specification lacks disclosure regarding how the computer itself is integrated into the error detection and reconciliation solution beyond massive data analytics and presentation. Analyzing data and presenting statistics to a user, generally, does not overcome the 101 rejection regardless of the volume of data. Requiring a user to stop a running process, manually search for data errors, and manually correct data errors supports the argument the computer is not integral to the solution because there is not "automated" or "real time" error detection and notification. The Specification does not disclose the computing system itself, without user input, determines the calculations or output for a particular stage is out of range or has some other calculation error (vs. a hardware error) which stops the calculations for that stage and alerts the user to correct the asset data.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-8, 10, 12-17, 19-21, and 24-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a)	Claim 24 recites, "dynamically predicting a size of output data for a given data structure of the output of each stage of the multi-stage financial risk estimate process for a given portion; and determining the computer-generated starting time and the confidence indication based on the predicted size of the output data". Par [0095] discloses, "The interface node 774 takes as input a node name, a specification of the inputs and outputs of the node, a specification of chunk sizes for the inputs, and the number of instances to run in parallel (thread count/ vertical scaling)". In addition, Par [0078] discloses, "In one or more embodiments, the queue's length is user configurable and determines a memory footprint and throughput of the process. For instance, after a computing system receives (e.g., via a graphical user interface 402) input from a user indicating a size of a queue for a given data structure of the output of a given stage of the multi-stage financial risk estimate process, the computing device allocates memory based on the size of the queue for the given data structure".  Data queues in the cited context are associated with inputs, not outputs. Accordingly, the Specification does not disclose, dynamically predicting a size of output data for a given data structure as claimed.  Accordingly, the Applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

b)	Claims 1, 26, and 27 have been generalized to recite "modeling computing operations", "inputs in a data set", "one or more risk factors", and "evaluation of a data set".  The Specification does not disclose these terms.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these terms as in the prior claim set (and in New Claim 28) respectively as "multi-stage financial risk estimate process", "data representing assets in a portfolio", "one or more perturbed risk factors", and "financial risk". 

	Dependent claims 2-8, 10, 12-17, and 19-21, 24, 25, and 28 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-8, 10, 12-17, 19-21, and 24-28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1, 26, and 27 recite, "generate a confidence of the aggregated computed evaluation of the data set, wherein the confidence is dependent on the proportion of inputs that have completed the modeling computing operations".  This limitation is indefinite because "generating a confidence" is grammatically incorrect (i.e., generating a confidence what?). Par [0055] discloses, "in output 406, the user is presented with the confidence of an estimate for the portfolio as a whole, and a range of expected variation on the total value. In this case, based on only one percent [present] of the assets of the portfolio, the computing device 400 is able to give a valuation of the portfolio with 95% confidence. The computing device 400 has the size of the original input data and uses that to calculate the proportion of the input data that has been processed and scale the numbers accordingly". Also see Figures 4A to 4D. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "generate [[a]] an estimated total value for the data set, including upper and lower range limits of a variation of the estimated total value, at a confidence percentage based on a an estimated total value for assets in the portfolio, including upper and lower range limits of a variation of the estimated total value at a confidence percentage based on a multi-stage financial risk estimate process".

	Dependent claims 2-8, 10, 12-17, and 19-21, 24, 25, and 28 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale.

b)	Claim 24 recites, "dynamically predicting a size of output data for a given data structure of the output of each stage of the multi-stage financial risk estimate process for a given portion; and, determining the computer-generated starting time and the confidence based on the predicted size of the output data".  Par [0095] discloses, "The interface node 774 takes as input a node name, a specification of the inputs and outputs of the node, a specification of chunk sizes for the inputs, and the number of instances to run in parallel (thread count/ vertical scaling)". In addition, Par [0078] discloses, "In one or more embodiments, the queue's length is user configurable and determines a memory footprint and throughput of the process. For instance, after a computing system receives (e.g., via a graphical user interface 402) input from a user indicating a size of a queue for a given data structure of the output of a given stage of the multi-stage financial risk estimate process, the computing device allocates memory based on the size of the queue for the given data structure".  Data queues in the cited context are associated with inputs, not outputs. Accordingly, the Specification does not disclose, dynamically predicting a size of output data as claimed. Applying the broadest reasonable interpretation in view of the Specification, the Examiner is unable to interpret or assume a meaning for either of these limitations.

c)	Claim 8 recites, "determining that a given node in the one or more computing systems has erred in computing a stage of the multi-stage financial risk process for a given portion of the asset data; and retrieving the given portion and restarting the stage of the multi-stage financial risk estimate process for the given portion without interrupting computations occurring on multiple portions in other stages of respective multi-stage financial risk estimate process for the multiple portions". The recited limitation is indefinite because the Examiner unable to determine if a node has erred at a computing stage due to: i) a hardware error, or ii) a calculation error. The Specification discloses: in Par [0080], "Using a queueing system allows for reliability, ability to resume, and to scale up the process on the fly. Items can stay in a queue 510 until a node indicates it has completely processed the input instance and acknowledged it is done. If a worker node goes down, it can be restarted and resumed where it left off. Queuing systems have persistence to disk for the queues to ensure resume-ability even when the machine goes down"; AND in Par [0084], "In one or more embodiments, the multi-stage financial risk estimate process is computed by one or more different computing systems, each computing system of the one or more different computing systems comprising one or more network connected nodes; and a controller node determines that a given node in the one or more computing systems has erred in computing a stage of the multi-stage financial risk process. The controller node may make this determination, for instance, in response to user input or an error message from the node. The controller node can retrieve the given portion and restart the stage of the multi-stage financial risk estimate process for the given portion without interrupting computations occurring on multiple portions in other stages of the multi-stage financial risk estimate process for the other portions".  For the Par [0084] disclosure, the Examiner cannot interpret how a controller node determines that a given node in the one or more computing systems has erred in computing a stage in response to user input. It seems the error itself would be determined without user input, although the user might input a command to view the error. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the node error is a system-detected hardware error (not a detected computational error).

d)	Claim 25 recites an "initial executing time".  This limitation is indefinite because the "executing time" can be either: i) the time at which the first stage of computations (for any portion) begins, or ii) the expected total time to execute the stage (i.e., the total expected time to perform a stage of computations for a data portion based on, say, the size of the data portion). Neither of these interpretations is disclosed in the Specification. Par [0081] discloses, "Take the batch process and split the input data into two approximately equal sections and run them one after another. Specifically, start the second set of data on the first step of the process after the first set of data completes this step and begins on the second step. This enables additional parallel processing and the first stream will output results before the whole process is finished. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the "initial executing time" is interpretation "i", i.e., the time at which the first stage of computations (for any portion) begins.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-8, 10, 12-17, and 19-21, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
	Yes.  The claims recite a device executing a method (i.e., a series of steps or process) for a multi-stage financial risk estimate calculation.  The method is accomplished using a system of generic computing components (i.e., a computer-implementation [Claim 1], a computing system comprising processor and memory [Claim 26], a non-transitory machine-readable storage medium and a computing system processor [Claim 27]) executing programmed instructions.

Independent Claims 1, 26, and 27 recite:

controlling modeling computing operations, wherein the modeling computing operations comprise at least a first stage of sub-operations of the modeling computing operations and a second stage of sub-operations of the modeling computing operations, wherein each stage of modeling computing operations comprises one or more computer instructions of a set of computer instructions executed to estimate the computer evaluation based on the factors, and wherein the controlling comprises:
determining a second portion of the data set, wherein the second portion comprises indications of one or more inputs in the data set;
executing, for the second portion, a first stage of the modeling computing operations;
determining a third portion of the data set, wherein the third portion comprises indications of one or more inputs in the data set that are inputs different than any inputs associated with the second portion;
determining a computer-generated starting time for executing the first stage of the modeling computing operations for the third portion, wherein the computer instructions of the first stage are executed, for the third portion, in an overlapping time period as computer instructions are executed in a second stage of the modeling computing operations for the second portion; and
responsive to a completion of execution of all computer instructions of the modeling computing operations for computing a contribution to evaluation from the second portion, generating an aggregated computed evaluation by aggregating a contribution according to the modeling computing operations for the second portion with previously computed contributions to the computer evaluation that have completed execution of all stages of the modeling computing operations, 
wherein the previously computed contributions comprise a contribution to the computer evaluation from at least a first portion, do not comprise the contribution to computer evaluation from the second portion and do not comprise a contribution to the computer evaluation from the third portion; and
wherein the first portion comprises indications or one or more inputs in the data set that are different assets inputs than any inputs associated with the second portion and third portion;
generating a confidence of the aggregated computed evaluation of the data set, wherein the confidence is dependent on the proportion of inputs that have completed the modeling computing operations; and
outputting the confidence of the aggregated computed evaluation and the computer evaluation of the data before completing the modeling computing operations for the third portion.

These limitations are directed to abstract ideas.   

"Controlling modelling computing operations … wherein the modelling computing operations comprise at least a first stage of sub-operations of the modeling computing operations and a second stage of sub-operations of the modeling computing operations… and wherein the controlling comprises: determining a second portion of the data set, wherein the second portion comprises indications of one or more inputs in the data set; … determining a third portion of the data set, wherein the third portion comprises indications of one or more inputs in the data set that are inputs different than any inputs associated with the second portion … determining a … starting time for executing the first stage of the modeling computing operations for the third portion, wherein the computer instructions of the first stage are executed, for the third portion, in an overlapping time period as computer instructions are executed in a second stage of the modeling computing operations for the second portion" is a Mental Process.  That is, a person can decide in their mind to break computations for a large data set into smaller portions or segments in order to calculate results for each portion in an overlapping time period.  The rest of the limitations regarding performing the calculations for each portion (different from a first portion), aggregating results from each portion, and generating estimates with confidence indications are Mathematical Concepts. 

Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include a computer-implementation [Claim 1], a computing system comprising processor and memory [Claim 26], a non-transitory machine-readable storage medium and a computing system processor [Claim 27] to perform the steps of: determining a second portion of the data set; executing, for the second portion, a first stage of the modeling computing operations; determining a third portion of the data set; determining a starting time for executing the first stage of the modeling computing operations for the third portion in an overlapping time period as computer instructions are executed in a second stage of the second portion; generating an aggregated computed evaluation, generating a confidence of the aggregated computed evaluation; and, outputting the confidence of the aggregated computed evaluation and the computer evaluation of the data before completing the modeling computing operations for the third portion. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that make intermediate calculations before completing final calculations.

The claims additionally recite receiving inputs in a data set and one or more factors, wherein each input in the data set is a has an uncertainty that contributes to a computer evaluation of the data set.  The Examiner asserts this limitation is extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  The Examiner interprets this limitation amounts to necessary data gathering and outputting.

Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to determine a second portion of the data set; execute, for the second portion, a first stage of the modeling computing operations; determine a third portion of the data set; determine a starting time for executing the first stage of the modeling computing operations for the third portion in an overlapping time period as computer instructions are executed in a second stage of the second portion; generate an aggregated computed evaluation, generate a confidence of the aggregated computed evaluation; and, output the confidence of the aggregated computed evaluation and the computer evaluation of the data before completing the modeling computing operations for the third portion amounts to no more than mere instructions to apply the exception using generic computer components.  The Applicant is merely breaking down extensive calculations into smaller parts to obtain intermediate results using generic computer components, and the Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the inventive concept of breaking down extensive calculations into smaller parts to obtain intermediate results.  The Applicant himself states in the Specification Par [0001], "Financial risk of a portfolio is often estimated or evaluated for a variety of purposes including for determining market or capital risk or for regulatory purposes such as financial or insurance reporting". 

The Applicant discloses in the Specification Par [0001], "It is often a time-consuming and memory intensive process for computers to compute financial risk for a portfolio because of the number of calculations, so the computations are performed as a batch process with no early visibility to a user if errors occur in the computations". The Examiner does not agree the performing computations as a batch process is done because the calculations are time-consuming and memory intensive. Computers are designed to perform time-consuming and memory intensive risk calculations quickly and adding more memory or processors to perform a lot of calculations does not amount to significantly more.  The Examiner interprets the primary motivation for the Application is to get early visibility (i.e., intermediate results) to a user to get estimates or detect errors, if any, in the computations.  However, as stated above, the recited technology is not an integral requirement of the inventive concept of breaking down extensive calculations into smaller parts to obtain intermediate results.

In addition, Claims 1, 26, and ,27 recite "determining a computer-generated executing time for executing the first stage of the multi-stage financial risk estimate process for the third portion, wherein the computer instructions of the first stage are executed, for the third portion, in an overlapping time period as computer instructions are executed in a second stage of the multi-stage financial risk estimate process for the second portion". But physically performing the calculations in "overlapping time periods" does not affect the results in any way.   There is no restriction regarding when the various stages begin other than being initiated in overlapping time periods with the other stages.  All of the first stages for all of the portions could be started at the same time, within a fraction of a second of each other, or spaced apart by some arbitrary time interval based on the total expected computation time. The Applicant is merely breaking down calculations associated with massive data sets into smaller parts (i.e., determining a first portion, second portion, third portion, etc. as claimed) to obtain intermediate results,  monitor calculation progress, or improve data processing speed. Performing simultaneous calculations (i.e., in overlapping time periods) in multi-processor computing systems (e.g., as parallel, distributed, fractional, staged, multi-staged, partitioned, or segmented) is well-understood routine and conventional to persons having ordinary skill in the art regardless of the time-period in which the calculations are performed. Searching the Office database for with terms such as parallel, distributed, fractional, staged, multi-staged, partitioned, or segmented processing of data sets yields thousands of hits. For example:

a)	U.S. Patent Publication No 2014/0372438 entitled "Deterministic Progressive Big Data Analytics" by inventor Badrish Chandramouli filed on June 12, 2013 discloses in Par [0024], "In this context, 'progressive analytics' may refer to the generation of early results to analytical queries based on partial data, and the progressive refinement of these results as more data is received. For example, progressive analytics may allow users to obtain early results using substantially fewer resources, and potentially end (and possibly refine) computations early once acceptable accuracy or query incorrectness is observed".

b)	U.S. Patent Publication No 2008/0270403 entitled "Segmentation and Processing of Continuous Data Streams Using Transactional Semantics" by inventor Lawrence A. Bookman filed on October 12, 2007 discloses:  "With a continuous source of data relating to transactions, the data may be segmented and processed in a data flow arrangement, optionally in parallel, and the data may be processed without storing the data in an intermediate database. Data from multiple sources may be processed in parallel. The segmentation also may define points at which aggregate outputs may be provided, and where checkpoints may be established" (Abstract); AND, in Par [0011], "According to another embodiment, the step of processing comprises steps of partitioning data in each segment as a plurality of parallel partitions; and processing each of the partitions in parallel to provide intermediate results for each partition. According to another embodiment, the method further comprises a step of combining intermediate results of each partition to produce the results for the segment"; AND, in Par [0033], "Using a parallel application framework, data processed by the data processing operator is partitioned into a plurality of parallel partitions. Each of these parallel partitions is processed in parallel by a different instance of the data processing operator, each of which provides intermediate results for its respective partition. These intermediate results may be combined to provide aggregate results for the segment by an (processing) operator that performs an aggregation function".

c)	U.S. Patent Publication No 2021/0216544 entitled "System for Rapid Exploration of Big Data" by inventor Thomas Hill filed on January 9, 2020 discloses in the Abstract, "An apparatus for estimating analytics and interactive exploration of big data, stored and/or streaming, using approximate query processing is presented. The apparatus comprises a model constructor and a sampler. The model constructor identifies important predictors variables in big data using feature selection, predictor variables, and outcome variables and partitions the important predictor variables into one or more stratifications based either the identified interactions or identified relationships. The sampler generates a subset of data by querying the big data using a query constructed based on at least one stratification. The subset of data can be fed into an analytics generator. The analytics generator generates analytics data for the outcome variables based on the subset of data and an analytics algorithm and a visualization, e.g. an interactive visualization, comprising the outcome variables, the important predictor variables, the stratification, the subset of data, and the analytics data".

In addition, generating results with confidence intervals and providing graphical user interfaces for progress an intermediate results visibility based on the amount of data processed is also well-understood, routine, and conventional.  For example:

d)	U.S. Patent Publication No 2015/0269228 entitled "Progressive Query Computation Using Streaming Architectures" by inventor Danyel A Fisher filed on December 21, 2012 discloses in Par [0093], "Also, note that histogram portion 1320 can represent confidence intervals using circles 1321. The circles represent upper and lower bounds of confidence of the query results as set by confidence slider 1311. As the confidence intervals change, the y-axis of the histogram can change scale to fit the confidence results within the histogram portion. Thus, the confidence interval gets progressively narrower from FIGS. 13 to 15 as the y-axis scale becomes smaller and smaller. This is because the confidence interval itself becomes smaller as more and more data items are processed. Some implementations use dataset minima and maxima as well as already observed variance to calculate these confidence bounds and display these on the visualizations. Aggregations such as sums and means can be updated and the confidence bounds can narrow as server updates are received".  Also see Fisher Figures 13 to 15.

Dependent Claim 28 merely narrows independent Claim 1 to an intended use, i.e., portfolio analytics and does not amount to significantly more. Calculating and projecting portfolio values and value-at-risk based on different inputs/scenarios is well-known to persons having ordinary skill in the art.

Dependent Claims 2 and 3 merely add additional data portions to the analysis and do not amount to significantly more.

Dependent Claims 4 and 5 merely recite particulars of data sources and samples sizes and do not amount to significantly more.

Dependent Claim 6 broadly claims providing intermediate information (i.e., "visibility") during the calculation process and does not amount to significantly more. For example, the ongoing tabulation of election results (i.e., different portions (counties/states) in overlapping time periods) with estimates of confidence/likelihood of a candidate to win as more results are tabulated provides "visibility" to the ongoing parallel calculations. The Examiner suggests the Applicant consider adding graphical user interface details disclosed in Par [0087] and rolling up/adding Claim 6 into independent Claims 1, 26, and 27.

Dependent Claim 7 merely recites calculating a particular subjective list of statistics and does not amount to significantly more.

Dependent Claim 8 recites determining a node error, retrieving a portion, and restarting the process without interrupting the other portions.  As described above in item 7c above, the Examiner interpreted the node error detection and recovery was due to a hardware failure.  Node recovery after a hardware failure is well-understood, routine, and conventional.  For example: 

e)	U.S. Patent Publication No 2010/0017655 entitled "Error Recovery During Execution of an Application on a Parallel Computer" by inventor Thomas M Gooding filed on July 16, 2008 discloses in the Abstract, "Methods, apparatus, and products are disclosed for error recovery during execution of an application on a parallel computer that includes a plurality of compute nodes. Such error recovery includes: storing, by the application during execution on the nodes, application restore data in a restore buffer at predetermined points during execution of the application, the restore data specifying an execution state of the application at one or more points during application execution; encountering, by at least one of the nodes executing the application, a recoverable error during application execution; determining, by the application, the nodes affected by the recoverable error; restarting, by each of the affected nodes, execution of the application; retrieving, by the restarted application executing on each of the affected nodes, the restore data from the restore buffer; and continuing, by each affected node, execution of the application with the execution state specified by the retrieved restore data".

Nonetheless, the Examiner suggests the Applicant consider incorporating details disclosed in Par [0084] whereby a given stage restarts in response to an error message from a node, and rolling up/adding Claim 8 into independent Claims 1, 26, and 27. 

Dependent Claim 10 is not materially different from independent Claim 1 and does not amount to significantly more.

Dependent Claims 12 and 13 merely recite identifying and restricting data inputs requiring manual user intervention and do not amount to significantly more.

Dependent Claim 14 recites manually stopping the calculation process, updating the asset data or risk factors, and restarting the computations and does not amount to significantly more. Notably, this claim does not disclose (and the Examiner cannot find anywhere in the Specification) the computing system itself, without user input, determines the calculations or output for a particular stage is out of range or has some other calculation error (vs. a hardware error) which stops the calculations for that stage and alerts the user to correct the asset data. Requiring a user to stop a running process and search for errors supports an argument the computer is not integral to the solution because there is not "automated" or "real time" error detection and notification. In addition, stopping a calculation process, amending data, and restarting is well-understood, routine, and conventional.  For example, 

f)	U.S. Patent Publication No 2005/0278587 entitled "User-Guided Error Correction" by inventor Thomas Breitling filed on December 15, 2005 discloses in Par [0039], "As described previously, the financial application 240 begins processing the received data and detects the occurrence of an unexpected interruption of processing that is due to a detected error. When the error can be fixed at the financial application 240, the financial application stores information related to the error in the error message store 255 for use in correcting the error without sending the data back to the sales system 215 for correction. A user of the financial application uses the error handling interface 260 to perform error correction procedures for one or more errors. The error handling interface 260 also may restart processing, by the financial application 240, of data related to the corrected error at the point of interruption when the error was detected".

Nonetheless, the Examiner suggests the Applicant consider incorporating details disclosed in Par [0092] whereby a user detects an error, corrects the data, and restarts the calculations for the given stage, and rolling up/adding Claim 14 into independent Claims 1, 26, and 27.

Dependent Claims 15 and 16 merely recite performing variations of batch processing and do not amount to significantly more.

Dependent Claim 17 recites, "wherein the method further comprises synchronizing output for all of the second portion from one or more stages of the multi-stage financial risk estimate process for the second portion as input to another stage of the multi-stage financial risk estimate process for the second portion". To persons having ordinary skill in the art, this process is known as "pipelining". Pipelining is well-understood, routine, and conventional and does not amount to significantly more. For example, Chandramouli (cited above) discloses: in Pars [0085] and [0086], "As discussed further herein, the progressive data-parallel computation framework (702) may provide progress-aware data flow, as the framework may implement the example progress model discussed herein and may provide support for data flow, for example, in strict progress-sync order. Example components of progress-aware data flow may include: (1) Batching 706: the example framework may read input data 708 annotated with PIs (progressive samples) and may create batches of tuples with the same progress-sync. Data movement in the example framework 702 may be fully pipelined in terms of these progress-batches, in progress-sync order"; AND, in Par [0116], "As many analytics queries may need to be expressed as multistage MR jobs, the example framework may support a fully pipelined progressive job execution across different stages using concurrent job scheduling and co-location of processes that may need to exchange data across jobs".

Dependent Claim 19 merely recites particular input/asset data and does not amount to significantly more.

Dependent Claim 20 merely recites multiple computation variations in a given stage for various asset types and does not amount to significantly more. Varying data for different scenarios is well known to person having ordinary skill in the art. 

Dependent Claim 21 merely recites calculating a particular subjective list of estimations and does not amount to significantly more.

Dependent Claim 25 recites staggering the overlapping time periods by determining an initial executing time for a given portion that is different from that of other portions. Claim 25 does not recite an amount of time for the staggering and merely recites, "completing executing of all computer instructions of the multi-stage financial risk estimate process for the first portion before completing the multi-stage financial risk estimate process for the second portion and third portion.  The claim does not recite the computer determines the initial executing time, or staggering initial executing times for various stages or portions starting times, or scheduling an initial executing time for a stage after a prior stage is complete in order to reduce the load on computing resources. Par [0075] discloses, "Traditionally these operations are done as a batch process using the entire portfolio at each step in the process. That is, the portfolio is completely processed in operation 530 before it can be used in operation 532. Operation 532 must be finished before operation 534 starts. More typically operations 534-542 are done as one large batch sub-step. This ends in the following usual problems: if the batch process fails, disproportionately large amount of time is lost, there is no failover or resuming of a stopped process, there are no results until the entire portfolio is finished, and batch jobs of this nature usually consume most of memory and other resources on a machine so that a second run cannot be performed".  The Examiner suggests amending Claim 25 to recite, "… determining a computer-generated starting time for executing the first stage of the multi-stage financial risk estimate process for the second portion that is after the completion of the first stage of the first portion but before a computer-generated time for executing the first stage of the  and rolling up/adding this amended Claim into independent Claims 1, 26, and 27. By making this amendment, the reduction of computing resource requirements vs. a batch process may help overcome the 101 rejection.

The Examiner has suggested some amendments above that, in combination, may overcome the 101 rejection.  In their current form, Claims 1-8, 10, 12-17, and 19-21, and 24-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea that is not a practical application and does not amount to significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0372438 entitled "Deterministic Progressive Big Data Analytics" by inventor Badrish Chandramouli filed on June 12, 2013 (hereafter Chandramouli), in view of,

U.S. Patent Application Publication No. 2015/0269228 entitled "Progressive Query Computation Using Streaming Architectures" by inventor Danyel A Fisher filed on December 21, 2012 (hereafter, Fisher):

a)	Regarding Claim 1, Chandramouli teaches:

	receiving inputs in a data set and one or more factors, wherein each input in the data set is a has an uncertainty that contributes to a computer evaluation of the data set (Chandramouli, Par [0006], [0073]);

	controlling modeling computing operations, wherein the modeling computing operations comprise at least a first stage of sub-operations of the modeling computing operations and a second stage of sub-operations of the modeling computing operations, wherein each stage of modeling computing operations comprises one or more computer instructions of a set of computer instructions executed to estimate the computer evaluation based on the factors, and wherein the controlling comprises: determining a second portion of the data set, wherein the second portion comprises indications of one or more inputs in the data set; executing, for the second portion, a first stage of the modeling computing operations; determining a third portion of the data set, wherein the third portion comprises indications of one or more inputs in the data set that are inputs different than any inputs associated with the second portion (Chandramouli, Par [0006], [0060], [0073], [0141], Figures 5, 6, and 11);

	determining a computer-generated starting time for executing the first stage of the modeling computing operations for the third portion, wherein the computer instructions of the first stage are executed, for the third portion, in an overlapping time period as computer instructions are executed in a second stage of the modeling computing operations for the second portion (Chandramouli, Par [0049], [0081], [0141], Figure 6). The Examiner interprets "progress points associated with atemporal processing progress of the respective data items" as disclosed in Chandramouli embodies "a computer-generated starting time" as claimed. Also, Figure 6 shows different starting times for different datasets.

	responsive to a completion of execution of all computer instructions of the modeling computing operations for computing a contribution to evaluation from the second portion, generating an aggregated computed evaluation by aggregating a contribution according to the modeling computing operations for the second portion with previously computed contributions to the computer evaluation that have completed execution of all stages of the modeling computing operations, wherein the previously computed contributions comprise a contribution to the computer evaluation from at least a first portion, do not comprise the contribution to computer evaluation from the second portion and do not comprise a contribution to the computer evaluation from the third portion (Chandramouli, Par [0024], [0060], [0076], Figure 6);

	wherein the first portion comprises indications or one or more inputs in the data set that are different assets inputs than any inputs associated with the second portion and third portion (Chandramouli, Par [0093], [0096], [0145]).

b)	Regarding Claim 1, Chandramouli does not teach: generating a confidence of the aggregated computed evaluation of the data set, wherein the confidence is dependent on the proportion of inputs that have completed the modeling computing operations; and, outputting the confidence of the aggregated computed evaluation and the computer evaluation of the data before completing the modeling computing operations for the third portion.

	However, Fisher discloses: in the Abstract, "One implementation is manifest as a technique that can include obtaining a relational query that references one or more data items and associating progress intervals with the data items. The technique can also include converting the relational query into a corresponding streaming query, and providing the streaming query and the data items with the progress intervals to a stream engine that produces incremental results of the query"; AND, in Par [0093], "Also, note that histogram portion 1320 can represent confidence intervals using circles 1321. The circles represent upper and lower bounds of confidence of the query results as set by confidence slider 1311. As the confidence intervals change, the y-axis of the histogram can change scale to fit the confidence results within the histogram portion. Thus, the confidence interval gets progressively narrower from FIGS. 13 to 15 as the y-axis scale becomes smaller and smaller. This is because the confidence interval itself becomes smaller as more and more data items are processed. Some implementations use dataset minima and maxima as well as already observed variance to calculate these confidence bounds and display these on the visualizations. Aggregations such as sums and means can be updated and the confidence bounds can narrow as server updates are received". Also see Fisher Figures 13, 14, and 15.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine modelling (analyzing) data in portions and stages and aggregating progress results as disclosed in Chandramouli with progress modelling (analysis) of data including outputting a confidence indicator of the aggregated results including an upper and lower maxima/minima based on the percent of data items processed (i.e., the proportion of inputs that have completed the modeling computing operations) as disclosed in Fisher with the motivation "to perform incremental computations on data. For example, the disclosed  implementations can provide meaningful results for a relational query by performing the query over a partial data set" and "to provide meaningful partial results to the composition of multiple relational queries" (Fisher, Pars [0014] and [0015]).

c)	Claim 26 and 27 disclose substantially the same subject matter as Claim 1 and are rejected using the same art and rationale as previously set forth.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691